department of the treasury internal_revenue_service washington d c date of f i c e of c h i e f c ou n s e l number release date tl-n-6209-00 uilc internal_revenue_service national_office field_service_advice memorandum for cc lm mct phi from cc corp subject tl-n-6209-00 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer bank p s city a month a month b month c date b year year year year tl-n-6209-00 year year year year year year year dollar_figurex dollar_figurex dollar_figurex dollar_figurex dollar_figurex dollar_figurex dollar_figurex dollar_figurex a issues whether sec_382 or l of the internal_revenue_code_of_1986 code require the value of the p loss group to be reduced for the purpose of the limitations on net_operating_loss carryovers and if so by how much conclusion the value of the p loss group should be reduced by dollar_figurex thus the value of the p loss group for the purposes of sec_382 is dollar_figurex taxpayer is a thrift holding_company whose principal subsidiary is facts bank taxpayer is registered as a savings and loan holding_company and is subject_to office of thrift supervision ots regulation examination supervision and reporting requirements taxpayer is required to maintain certain capital tl-n-6209-00 reserves taxpayer itself only engages in limited business operations independent of its subsidiaries taxpayer’s principal asset is its investment in the capital stock of bank and taxpayer’s ability to comply with its reserve requirement is dependent upon its ability to obtain dividends from bank under applicable federal regulations bank may pay dividends within certain limits and only after notice to the ots s a reverse mortgage_lender based in city a was incorporated in year reverse mortgage loans are contracts that require the lender to make monthly advances throughout the borrower’s life or until the borrower relocates prepays or the home is sold at which time the loan becomes due and payable since reverse mortgages are nonrecourse obligations the loan repayments are generally limited to the sale proceeds of the borrower’s residence and the mortgage balance consists of cash advanced interest compounded over the life of the loan and a premium which represents a portion of the shared appreciation in the home’s value if any or a percentage of the value of the residence p a holding_company acquired all of the stock of s in month c year thereafter p and s filed consolidated federal_income_tax returns early in year p raised dollar_figurex in an initial_public_offering ipo of its stock s made loans when real_estate prices were high in city a with the expectation that real_estate values would continue to rise however home prices in city a dropped between year sec_1 and in year s’s reverse mortgage portfolio which had a carrying value of approximately dollar_figurex had to be written down to approximately dollar_figurex due to operating difficulties and other factors s ceased originating reverse mortgages in the first quarter of year however s continued to service its outstanding mortgages in month a of year p announced that it planned to sell off all of its loans and liquidate itself in month b of year bank acquired over a percent of p’s stock at a price of dollar_figurex per share for an aggregate purchase_price of dollar_figurex at such time p still retained over dollar_figurex of the ipo proceeds in cash or cash equivalents and s had net operating losses nols of approximately dollar_figurex shortly after the acquisition bank caused p to distribute its remaining dollar_figurex of ipo proceeds to bank thus bank’s out-of-pocket cost for its p stock was dollar_figurex in its year and year annual reports taxpayer states that bank utilized s’s available liquidity to fund the purchase_price of s’s stock we understand that representatives for taxpayer have said that p transferred the dollar_figurex to bank because bank was in a better position to oversee the investment of the funds than p and that the funds would the annual report refers specifically to s but bank actually acquired the stock of p and the dollar_figurex received by bank came from p tl-n-6209-00 have been made available to s had its business operations required additional capital on date b year p merged into s s was included as a subsidiary on taxpayer’s year consolidated_return on date b year s was merged into bank in a complete_liquidation s continued to service its mortgages until it merged into bank at which time bank took over servicing the mortgages in its year annual report taxpayer predicted that by year s’s pool of reverse mortgages would begin to generate a positive cash_flow in fact s had sufficient assets to service its reverse mortgages and pay its business_expenses neither taxpayer nor bank contributed capital to p or s to replace any of the funds that p distributed to bank taxpayer or bank opened a dollar_figurex credit facility in favor of p or s at the time of the distribution it does not appear that p or s borrowed against this facility law and analysis background sec_382 of the code limits the use of a loss corporation’s net_operating_loss nol carryforwards if there is a substantial change in ownership of the loss_corporation this so-called sec_382 limitation is triggered only after an ownership_change of the loss_corporation occurs as described in sec_382 if an ownership_change takes place sec_382 provides that all nols are disallowed if the new_loss_corporation ie the loss_corporation following the ownership_change does not continue the business_enterprise of the old_loss_corporation the loss_corporation prior to the ownership_change at all times during the two-year period following the date of the ownership_change sec_382 this test is generally the same as the continuity of business_enterprise rule that is generally applicable to tax-free reorganizations see s rep no pincite if there is an ownership_change and the continuity of business_enterprise requirement is satisfied the taxable_income of a loss_corporation available for offset by pre-acquisition nol carryforwards is limited to an annual amount equal to a prescribed rate times the fair_market_value of the loss corporation’s stock including any stock described in sec_1504 immediately before the ownership_change sec_382 sec_382 and sec_382 this limitation is increased to include the unused portion of prior years’ sec_382 limitations and certain built-in gains recognized by the loss_corporation during the five years following the ownership_change sec_382 and sec_382 certain built-in losses recognized by the tl-n-6209-00 loss_corporation during that five-year period are subject_to limitation in the same manner as nols sec_382 i sec_382 provides rules to prevent taxpayers from circumventing the sec_382 limitation s rep no pincite under a special rule if a redemption or other corporate_contraction occurs in connection with an ownership_change the value of the loss corporation’s stock is determined after taking the redemption into account emphasis added sec_382 this rule applies whether the redemption or contraction occurs before or after the ownership_change s rep no pincite the rule is effective for ownership changes occurring after date prior to the enactment of the technical corrections act of sec_382 referred to redemption and did not include the language referring to any other corporate_contraction in broadening the rule congress stated that the rule was always intended to apply to transactions that effect similar economic results without regard to formal differences in the structure used or the order of events id for instance the provision could apply to a ‘bootstrap’ acquisition in which aggregate corporate value is directly or indirectly reduced or burdened by debt to provide funds to the old shareholders id congress intended the rule to apply to cases in which debt used to pay the loss corporation’s shareholders remains an obligation of an acquisition corporation or an affiliate where the acquired loss_corporation is directly or indirectly the source of the funds for repayment of the obligation emphasis added id furthermore sec_382 provides that if immediately after an ownership_change the new_loss_corporation has substantial non-business assets the value of the old_loss_corporation shall be reduced the old_loss_corporation is treated as having substantial_nonbusiness_assets if at least of the value of the total assets of such corporation consists of nonbusiness_assets the term nonbusiness_assets generally includes any asset held for investment including cash and marketable_stock or securities cash and marketable_stock or securities are non- business_assets even if they are not strictly held for investment certain investment entities eg regulated_investment_companies reits and real_estate mortgage investment conduits are exempt from this rule moreover assets held as an integral part of the conduct_of_a_trade_or_business eg assets funding reserves of an insurance_company or similar assets of a bank would not be considered nonbusiness_assets general explanation of the tax_reform_act_of_1986 h_r no 99th cong hereinafter explanation this memorandum does not address limitations on built-in losses tl-n-6209-00 sec_1_1502-99a states that for a period ending before date a consolidated_group is permitted to use one of several specified methods to determine the amount of the sec_382 limitation that applies to limit the use of taxable_income in any post-change_year ending before on or after date the taxpayer must consistently apply the selected method the group may use a group or subgroup methodology may reasonably apply the sec_382 rules on a separate_entity basis or may use a method approved by the commissioner upon the application by the common parent sec_1_1502-91a through 93a set forth the rules for determining an ownership_change under sec_382 for members of consolidated groups and the sec_382 limitations with respect to pre-change consolidated nols of a loss group these rules generally provide that an ownership_change and the sec_382 limitation are determined with respect to the group or loss subgroup following an ownership_change of a loss group or subgroup the amount of consolidated_taxable_income for any post-change_year which may be offset by pre-change consolidated attributes shall not exceed the consolidated sec_382 limitation or subgroup limitation for such year in the instant case s filed a separate_return until it began filing a consolidated_return with p in year all of the losses s incurred prior to joining the p consolidated_group are srlys with respect to the p consolidated_group sec_1_1502-21t the facts do not indicate whether or not s underwent a sec_382 change_of_ownership at the time it was acquired by p you have not asked us to address whether there are any limitations on s’s nols as a result of p’s acquisition of s and that matter is not developed in this memorandum when s joined the p consolidated_group s and p became a loss group the p group for the purposes of sec_382 with respect to losses that did not arise and are not treated under sec_1_1502-21t as arising in a srly sec_1_1502-91a the p group apparently underwent a sec_382 ownership_change in year as a result of p selling its stock in an ipo you have not asked us to address the year sec_382 ownership_change and that matter is not developed in this memorandum corporate_contraction under sec_382 we agree with your determination that sec_382 should apply to the year sec_382 ownership_change in which bank acquired over a percent of p’s stock just prior to p’s acquisition in month b of year p held dollar_figurex which had been raised in the ipo bank paid the p shareholders an aggregate price of dollar_figurex for their stock we understand that the taxpayer used the group methodology to calculated its loss limitation tl-n-6209-00 and received a distribution of dollar_figurex from p shortly thereafter taxpayer in its year annual report states that s’s available liquidity was utilized to fund the purchase_price of s the transaction had the same economic result as if p used the dollar_figurex to redeem an aggregate of dollar_figurex shares of its stock from the p shareholders and immediately thereafter p shareholders sold over a percent of their remaining aggregate stock for dollar_figurex to bank under both scenarios the selling p shareholders would receive a total aggregate price of dollar_figurex for their shares bank would acquire over a percent of the shares of p p would distribute dollar_figurex and bank’s out-of-pocket cost for its p shares would be dollar_figurex congress intended that the redemption provisions of sec_382 apply to transactions that effectively accomplish similar economic results without regard to formal differences in the structure used or the order of events by which similar consequences are achieved explanation pincite moreover congress specifically noted that a bootstrap acquisition in which the aggregate value of the loss_corporation is directly or indirectly reduced to provide funds to the old shareholders is generally subject_to sec_382 congress intended to include cases in which the source of funds for the obligation to acquire the stock of the acquired_corporation is the acquired_corporation the taxpayer’s year annual report states that the source of funds for the acquisition of the p group came from the p group thus sec_368 applies to the facts of the instant case 104_tc_584 aff’d 142_f3d_442 9th cir unpublished table decision makes it clear that a corporate_contraction includes loans or distributions between members of an affiliated_group a transaction in which an acquiring_corporation acquires a loss_corporation causes the loss_corporation to pay a substantial dividend immediately after the ownership_change and uses the proceeds of the distribution to pay the old shareholders of the loss_corporation constitutes a corporate_contraction id pincite the berry petroleum court concludes the transaction constitutes a corporate_contraction even if the distribution is structured as a loan that is intended to be forgiven instead of as a formal dividend id in the instant case the taxpayer’s assertion that taxpayer or bank would have contributed part or all of the dollar_figurex to the p group if the p group required such funding does not mitigate the fact that p’s distribution of the dollar_figurex to bank caused a corporate_contraction of the p group although we benefit from hindsight there does not appear to be any evidence that bank intended to return the dollar_figurex to the p group in any event the distribution had see n supra tl-n-6209-00 the effect of removing dollar_figurex in assets from the p group’s balance_sheet thus we conclude that there was a corporate_contraction furthermore because the year annual report states that the liquidity of the p group was used to fund the acquisition of the p group we conclude that the corporate_contraction occurred in connection with the sec_382 ownership_change accordingly the value of p is to be determined immediately after its contraction the value of p for the purposes of sec_382 is dollar_figurex substantial_nonbusiness_assets under sec_382 sec_382 reduces the sec_382 limitation of a loss_corporation with substantial_nonbusiness_assets in order to determine whether the p group had substantial_nonbusiness_assets it must be determined whether at least one-third of the fair_market_value of the new p group’s assets consisted of nonbusiness_assets the carrying value of s’s mortgages was reduced to approximately dollar_figurex at some time in year but we do not know if dollar_figurex was the value of the mortgages at the time of the sec_382 ownership_change the facts do not provide a determination of the value of all of the new p group’s assets immediately following the ownership_change the term nonbusiness_assets includes any asset held for investment including cash sec_382 explanation pincite in limited cases cash may be held as an integral part of the conduct_of_a_trade_or_business for example an insurance_company or a bank may be required_by_law to hold certain cash reserves id insurance_company and bank reserves are required_by_law in berry petroleum co v commissioner supra the court determined that legally required cash reserves are an integral part of the banking or insurance_business such assets are to be differentiated from assets held for future acquisitions and other business needs the test used for sec_382 is more stringent than the reasonable needs of business test of sec_537 id pincite sec_382 allows a corporation to hold up if p’s purpose was merely to allow bank to manage the funds p could have put the dollar_figurex into a bank account retaining the dollar_figurex on its balance_sheet and given bank authority to manage and invest the assets in the account instead the dollar_figurex was removed from p’s balance_sheet and became an asset on bank’s balance_sheet sec_382 provides an exception to the application of sec_382 for a regulated_investment_company to which part i of subchapter_m applies a real_estate_investment_trust to which part ii of subchapter_m applies a remic to which part iv of subchapter_m applies or a fasit to which part v of subchapter_m applies at the time of bank’s acquisition of the p group the p group did not qualify under this exception tl-n-6209-00 to one-third of its assets as working_capital before sec_382 applies it appears that sec_382 would apply where a new_loss_corporation holds working_capital in excess of one-third of the value of its total assets unless the cash is an integral part of the business or meets the stringent test suggested in berry petroleum the facts do not indicate whether s was legally required to maintain cash reserves in order to engage in its reverse-mortgage business p raised substantial capital in the ipo in anticipation of s needing cash to make new reverse-mortgage loans at the time of the year acquisition p still held dollar_figurex of the ipo funds but s was not making new loans s was merely servicing the loans it had made in the past it appears that the p group had raised more capital in the ipo than it ultimately needed to conduct its business it is reasonable to conclude that the dollar_figurex was a nonbusiness_asset taxpayer states that the p group distributed the dollar_figurex to bank because bank was in a better position to invest the funds than p or s this statement lends support to treating the dollar_figurex as an investment_asset rather than as a business asset case development hazards and other considerations although an argument may be advanced under sec_382 that the dollar_figurex distributed by p to bank is a nonbusiness_asset we presume taxpayer will assert that the cash was an integral part of s’s reverse mortgage business and that s would have resumed making new reverse mortgage loans had the real_estate market in city a turned around arguably if s resumed making loans s would have needed the dollar_figurex held by p the definition of a nonbusiness_asset is not clear congress provides in the way of example that cash is an integral part of a banking or insurance_business however the list is not exclusive neither congress nor berry petroleum specifically state that in order for cash to be an integral part of the business the cash must be a legally mandated reserve rather the berry petroleum court interprets the bank and the insurance_company cash reserves to stand for the proposition that congress intended a test of need which is more stringent than the reasonable business needs test of sec_537 however the court does not expound on the need test and we have no regulations that specify a standard for measuring whether the p group’s cash would satisfy this test the court found the facts in berry petroleum especially troubling because the new_loss_corporation sold business_assets and received passive_assets in their place in the instant case none of the p group’s business_assets are sold rather the old p group and the new p group held large amounts of cash p raised the cash in the ipo to raise working_capital because such capital was an essential element of making reverse mortgages it is not clear that in the instant case a court tl-n-6209-00 would determine the dollar_figurex was a nonbusiness_asset it is unclear whether funds held while awaiting business conditions to improve are business_assets or investment_assets if we make an argument under sec_382 we face the risk that a court will find that the dollar_figurex held by the new p group satisfies the need test we expect the taxpayer to argue that at least part if not all of the dollar_figurex was an integral part of the new p group’s business because s was required to pay out cash to the mortgagees every month they might argue that s had to maintain a large reserve of cash to meet these obligations apart from the dollar_figurex s would be dependent on capital from the sale of properties subject_to the reverse-mortgage loans s does not generally have control_over the timing of such sales in certain circumstances the property is sold upon the death of the borrower in other circumstances the property is volitionally sold by the borrower additionally s could not be expected to accurately predict the sales_price of the properties thus taxpayer may reasonably argue that although a cash reserve was not statutorily mandated it was not only a necessary and reasonable business practice for the p group to maintain a large cash reserve but an integral part of the reverse- mortgage business even though the cash reserve was held and managed by bank the taxpayer may convincingly argue that the money was available to p or s this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions cc jasper l cummings jr associate chief_counsel corp by gerald b fleming senior technician reviewer cc corp
